Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintained an office for the practice of law in New Jersey where he was admitted in 1998.
The Supreme Court of New Jersey, by order dated September 20, 2005, temporarily suspended respondent from the practice of law until further order of that court. The order was based on a petition by the New Jersey Office of Attorney Ethics submitting clear evidence that respondent had neglected client matters, made apparent thefts from two clients, failed to explain a trust account overdraft, and failed to communicate with clients, the courts, or the Office of Attorney Ethics since the summer of 2005.
We grant petitioner’s motion for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19; see e.g. Matter of Carney, 263 AD2d 670 [1999]). Respondent has not replied to or otherwise appeared upon the motion, which petitioner served on respondent at two of his last known addresses by certified and regular mail. We further determine that the interests of justice will be served by suspending respondent from practice indefinitely and until further order of this Court.
Cardona, P.J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective immediately, and until further order of this Court; and it is further ordered that, while so suspended, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or *1106counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).